Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
Some of the conclusions of law attained by the court below may properly be complained of as erroneous, but a judgment which is right will not be reversed, because it was rendered upon a wrong reason.
From the facts found, the plaintiff made an absolute sale of the property to Fuller, with such a right of property as was subject to execution.
*457If the plaintiff intended to retain any lien upon the property to secure the balance of the purchase-money, as is shown by the finding, such purpose was not carried out so as to make an effective lien. There was no such agreement in writing, nor did the plaintiff as mortgagee retain possession. The property was in the use, and under the complete control and direction, of Fuller, and to try to escape the legal consequences of this condition, by showing that the property was in the possession of Fuller’s hired servant, as agent or trustee, would be an attempt to evade the provisions of the Statute of Frauds.
Judgment affirmed.